Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We reject the contention that Supreme Court erred in denying defendant’s motion to vacate the default judgment. Defendant’s submissions fail to establish a reasonable excuse for the delay and a meritorious defense to the action (see, CPLR 5015 [a] [1]; Voss Dental Lab v Surgitex, Inc., 210 AD2d 985). We agree with defendant, however, that the court erred in awarding plaintiff liquidated damages under Labor Law § Í98 (1-a). The complaint does not request liquidated damages pursuant to that section of the Labor Law, and "[a] default judgment cannot exceed in amount or differ in the kind of relief from that demanded in the complaint” (Sanford v Powers [appeal No. 1], 93 AD2d 985; see, CPLR 3215 [b]). We, therefore, modify the judgment by vacating the award of damages of $11,596 pursuant to Labor Law § 198 (1-a).
We have reviewed the remaining contentions raised in defendant’s appeals and plaintiff’s cross appeals and conclude that they are without merit. (Appeals from Judgment of Supreme Court, Erie County, Notaro, J.—Vacate Default Judgment.) Present—Pine, J. P., Lawton, Wesley, Balio and Davis, JJ.